Simmons, C. J.
1. Where a life-tenant and the remaindermen file an equitable-petition against a trustee, seeking his removal, and the judge refers the petition to an auditor, and,, before the auditor reports, the same parties file a similar petition for the same puipose, and by agreement the trustee is discharged under the last petition, and subsequently the auditor files his report recommending the removal of the trustee, and the report is confirmed by the judge and decree had thereon, the plaintiffs, having been parties and partici- ; pating in the hearing on the auditor’s report resulting in a decree in their favor, are bound by that decree and can not in the other proceeding attack it as having been void for the reason that the trustee had been removed before the making and confirming of the auditor’s report.
2. If in such a proceeding a mother represents her minor children as their next-friend, they become parties and are bound by the decree, although no guardian ad litem is appointed for them.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.

Exceptions to auditor’s report. Before Judge Candler. Clayton superior court. December 30, 1901.
F. E. Callaway and J. E. Eradwell, for plaintiffs.
W. M. Wright and W. L. Watterson, for defendants.